Exhibit REVISED AND RESTATED TOWER FINANCIAL CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Tower Financial Corporation (sometimes referred to as the “Company”) hereby amends and restates its Supplemental Executive Retirement Plan (“Plan”) in its entirety, effective as of July 1, 2008 (which Plan was originally effective as of January 1, 2002 and which Plan was subsequently amended, including a prior restatement effective as of January 1, 2005).The Plan is an unfunded, non-qualified plan for the payment of deferred compensation to Donald F.
